Citation Nr: 0600010	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for discoid lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served a period of active service in the Air 
Force from June 1965 to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran had a Travel Board hearing with the undersigned 
Judge from the Board at the RO in September 2005.  


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  An acquired psychiatric disorder of unspecified etiology 
is first shown more than one year after the veteran's 
separation from service, and is not shown to be related to 
events incurred during active service.

3.  Discoid lupus erythematosus of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to events 
incurred during active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).
2.  Discoid lupus erythematosus was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Disabilities including 
psychosis and systemic lupus erythematosus fall under the 
conditions that involve presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claims, 
the Board acknowledges the veteran's complaints -- in 
personal statements, a March 2002 VA examination report, 
records from the Social Security Administration (SSA), 
private treatment notes, and the September 2005 hearing 
transcript -- that he suffers from current psychiatric and 
skin disabilities due to events during active service.  These 
lay statements alone, however, cannot meet the burden imposed 
by 38 C.F.R. §§ 3.303, 3.307, and 3.309 with respect to the 
relationship between events during service and his current 
complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (a)(2) (2005).  

Entitlement to Service Connection - Acquired Psychiatric 
Disorder

Service medical records show no findings of a chronic 
acquired psychiatric disorder during active service.  The 
veteran's June 1965 service enlistment examination report 
showed no psychiatric abnormality.  The Board notes that both 
the veteran's June 1972 service separation examination report 
and a March 1973 service medical evaluation report contained 
a notation of "depression and excessive worry due to 
personal problems."  The June 1972 clinical evaluation did 
not note any psychiatric abnormality.  A January 1973 note, 
concerning a referral for unknown reasons, primarily 
discusses the veteran's weight loss, but it also contains a 
reference to "onset of admin. problem."  It does not, 
however, contain a diagnosis of any psychiatric disorder.  
The March 1973 examination report specifically contains a 
notation that there was no psychiatric abnormality.

Private treatment notes dated in March 1999 showed complaints 
of depression and listed a diagnostic impression of 
adjustment disorder with depressed mood.  It was further 
noted that the veteran suffered from depression because of 
situational problems.  The Board notes that records from the 
Social Security Administration (SSA) showed the veteran's 
primary diagnosis to be affective mood disorder.  
Nonetheless, additional SSA records contained November 1998 
and July 2002 mental evaluation reports drafted by private 
psychologists that each lists a diagnosis of schizophrenia, 
undifferentiated type.  At a March 2002 VA general medical 
examination, the veteran reported that he was receiving SSA 
benefits due to schizophrenia, and that he had been diagnosed 
with schizophrenia during his military service.  The 
examination report includes a diagnosis of "psychiatric 
condition; post-traumatic stress disorder or schizophrenia" 
in the list of diagnoses.  The Board notes, however, that 
this examination was not conducted by a psychiatrist and that 
the diagnosis does not appear to be based on the criteria of 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 4.125 (2005).  Rather, it is 
apparently based on the history given by the veteran. 

In this case, service medical records do not reflect that the 
veteran suffered from a chronic acquired psychiatric disorder 
while in service.  While medical evidence of record shows 
that the veteran suffers from current mental disorders, 
competent medical evidence of record does not show that he 
suffers from an acquired psychiatric disorder etiologically 
related to disease, injury, or events during his active 
service.  Further, the Board finds that there is no competent 
medical evidence of record which shows that a psychosis was 
manifest to a degree of 10 percent disabling within the one-
year period after separation from active service.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for an acquired psychiatric disorder is 
not warranted.

Entitlement to Service Connection - Discoid Lupus 
Erythematosus

Service medical records show no findings of discoid lupus 
erythematosus during active service.  Private treatments 
records included in records from SSA show an initial 
diagnosis of discoid lupus erythematosus after complaints of 
a skin rash in March 1995, over 20 years after separation 
from active service.  A March 2002 VA examination report 
listed a diagnosis of discoid lupus erythematosus.

While medical evidence of record shows that the veteran 
suffers from a current disability of discoid lupus 
erythematosus, competent medical evidence of record does not 
show that he suffered from a skin disability during active 
service, suffers from a skin disability etiologically related 
to disease, injury, or events during his active service, or 
suffers from systemic lupus erythematosus that was manifested 
to a degree of 10 percent disabling within one year after his 
separation from active service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Entitlement to service connection for 
discoid lupus erythematosus is not warranted.

The Board has also considered the veteran's contentions that 
his disability of discoid lupus erythematosus was caused by 
some sort of chemical or gas exposure during active service.  
Discoid lupus erythematosus is not among the conditions 
indicated in the governing regulation for which service 
connection may be granted based on exposure to mustard gas.  
See 38 C.F.R. § 3.316 (2005).  In addition, service 
connection for discoid lupus erythematosus cannot be granted 
based on exposure to radiation because it is not a 
"radiogenic disease" for the purposes of the procedures in 
38 C.F.R. § 3.311 (2005), and it is not disease subject to 
the presumption under 38 C.F.R. § 3.309(d) (2005).  Also, 
discoid lupus erythematosus is not one of the enumerated 
diseases associated with Agent Orange exposure under 
38 C.F.R. § 3.309(e) (2005).  Further, exposure to Agent 
Orange is not conceded in this case, as service personnel 
records show that the veteran did not serve in Vietnam.  
Under 38 C.F.R. § 3.307 (2005), only veterans who served in 
Vietnam during a specified period may be presumed to have 
been exposed to an herbicide agent.  Moreover, the veteran 
has submitted no evidence of actual exposure to herbicides in 
service in order to substantiate a claim for service 
connection due to herbicide exposure on a direct, rather than 
a presumptive basis, a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039 (1994).  

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claims was received in November 2001.  
Thereafter, in a rating decision dated in May 2002, the 
veteran's claims were denied.  Both before and after that 
rating action was promulgated, VA provided notice to the 
veteran.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Notice was provided by VA, and the content 
of the notice fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
discussed below.  Further, after the notice was provided, the 
case was readjudicated in a December 2003 Supplemental 
Statement of the Case (SSOC).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).     

In December 2001, March 2003, and December 2003 letters from 
the RO, the veteran was notified regarding what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit evidence in his possession 
that pertains to the claims.  Moreover, to the extent that 
the veteran was not specifically advised to submit any 
pertinent evidence in his possession by these letters, he was 
given the text of 38 C.F.R. § 3.159 in the April 2003 
statement of the case (SOC).  Consequently, he was aware of 
this provision.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in December 2001, 
March 2003, and December 2003, together with the SOC, 
complied with these requirements.    

Additionally, the Board notes that the December 2003 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the December 2003 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private medical records, records 
from SSA, and a VA examination report have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  VA's 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  The third part 
(C) can be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  See 38 C.F.R. § 
3.159(c)(4) (2005).  

While the veteran was provided with a VA general medical 
examination, the veteran contends that he is entitled to a VA 
medical opinion concerning the etiology of his claimed 
psychiatric disability.  The Board notes, however, that there 
is no evidence, other than the veteran's lay contentions, 
that shows any association between service and his current 
psychiatric disorder.  The veteran's contentions are an 
insufficient basis for a medical examination to be obtained, 
according to the pertinent regulation.  Under these 
circumstances, there is no basis for obtaining any additional 
VA examinations.

The Board notes that private treatment records dated in April 
2003, letters from the RO, statements from the veteran dated 
in April 2004, and a March 2005 statement from the veteran's 
representative were added to the claims file after the 
issuance of the last SSOC in December 2003 and prior to 
certification of the appeal in March 2005.  This additional 
evidence concerned other claims; the RO concluded that 
issuance of a SSOC was not required.  The Board agrees with 
that determination and notes that when evidence is received 
prior to the transfer of a case to the Board, an SSOC must be 
furnished to the veteran and his representative unless the 
additional evidence is duplicative or not relevant to the 
issues on appeal.  See 38 C.F.R. § 19.37(a) (2005).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for discoid lupus is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


